Execution Version

NORTHWESTERN CORPORATION

 

 

$55,000,000

 

 

First Mortgage Bonds, 5.71% Series due October 15, 2039

 

______________

 

BOND PURCHASE AGREEMENT

 

______________

 

Dated September 30, 2009

 

 







--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

SECTION

HEADING

PAGE

SECTION 1.      DESCRIPTION OF BONDS

1

SECTION 2.      SALE AND PURCHASE OF BONDS

2

SECTION 3.      CLOSING

2

SECTION 4.      CONDITIONS TO CLOSING

2

 

SECTION 4.1.      REPRESENTATIONS AND WARRANTIES

2

 

SECTION 4.2.      PERFORMANCE; NO DEFAULT

3

 

SECTION 4.3.      COMPLIANCE CERTIFICATES

3

 

SECTION 4.4.      OPINIONS OF COUNSEL

3

 

SECTION 4.5.      PURCHASE PERMITTED BY APPLICABLE LAW, ETC

3

 

SECTION 4.6.      SALE OF OTHER BONDS

4

 

SECTION 4.7.      PAYMENT OF SPECIAL COUNSEL FEES

4

 

SECTION 4.8.      PRIVATE PLACEMENT NUMBER

4

 

SECTION 4.9.      CHANGES IN CORPORATE STRUCTURE

4

 

SECTION 4.10.      FUNDING INSTRUCTIONS

4

 

SECTION 4.11.      COMMISSION APPROVAL

4

 

SECTION 4.12.      UCC FINANCING STATEMENTS

4

 

SECTION 4.13.      COMPLIANCE WITH INDENTURE

5

 

SECTION 4.14.      PROCEEDINGS AND DOCUMENTS

5

SECTION 5.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY

5

 

SECTION 5.1.       ORGANIZATION; POWER AND AUTHORITY

5

 

SECTION 5.2.       AUTHORIZATION, ETC

5

 

SECTION 5.3.       DISCLOSURE

5

 

SECTION 5.4.      ORGANIZATION AND OWNERSHIP OF SHARES OF SUBSIDIARIES;
AFFILIATES

6

 

SECTION  5.5.      FINANCIAL STATEMENTS; MATERIAL LIABILITIES

6

 

SECTION 5.6.       COMPLIANCE WITH LAWS, OTHER INSTRUMENTS, ETC

7

 

SECTION 5.7.       GOVERNMENTAL AUTHORIZATIONS, ETC

7

 

SECTION 5.8.      LITIGATION; OBSERVANCE OF AGREEMENTS, STATUTES AND ORDERS

7

 

SECTION 5.9.       TAXES

8

 

SECTION 5.10.      TITLE TO PROPERTY; LEASES

8

 

SECTION 5.11.      LICENSES, PERMITS, ETC

8

 

SECTION 5.12.      COMPLIANCE WITH ERISA

9

 

SECTION 5.13.      PRIVATE OFFERING BY THE COMPANY; QUALIFICATION OF INDENTURE

9

 

SECTION 5.14.      USE OF PROCEEDS; MARGIN REGULATIONS

10

 

 

 



--------------------------------------------------------------------------------

 

SECTION 5.15.      EXISTING INDEBTEDNESS; FUTURE LIENS

10

 

SECTION 5.16.      FOREIGN ASSETS CONTROL REGULATIONS, ETC

11

 

SECTION 5.17.      STATUS UNDER CERTAIN STATUTES

11

 

SECTION 5.18.      ENVIRONMENTAL MATTERS

11

 

SECTION 5.19.      LIEN OF INDENTURE

12

 

SECTION 5.20.      FILINGS

12

SECTION 6.      REPRESENTATIONS OF THE PURCHASERS

13

 

SECTION 6.1.      PURCHASE FOR INVESTMENT

13

 

SECTION 6.2.      SOURCE OF FUNDS

13

SECTION 7.      INFORMATION AS TO COMPANY

15

 

SECTION 7.1.      FINANCIAL AND BUSINESS INFORMATION

15

 

SECTION 7.2.      OFFICER'S CERTIFICATE

17

 

SECTION 7.3.      VISITATION

18

SECTION 8.      COVENANTS

18

SECTION 9.      EXPENSES, ETC

19

 

SECTION 9.1.      TRANSACTION EXPENSES

19

 

SECTION 9.2.      SURVIVAL

19

SECTION 10.      SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

20

SECTION 11.      AMENDMENTS AND WAIVERS

20

SECTION 12.      NOTICES

20

SECTION 13.      INDEMNIFICATION

21

SECTION 14.      MISCELLANEOUS

21

 

SECTION 14.1.      SUCCESSORS AND ASSIGNS

21

 

SECTION 14.2.      ACCOUNTING TERMS

21

 

SECTION 14 .3.      SEVERABILITY

21

 

SECTION 14.4.      CONSTRUCTION, ETC

21

 

SECTION 14.5.      COUNTERPARTS

22

 

SECTION 14.6.      GOVERNING LAW

22

 

SECTION 14.7.      JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL

22

SIGNATURE

24

 

 



 

-ii-

 

 



--------------------------------------------------------------------------------

SCHEDULE A    

—

Information Relating to Purchasers

SCHEDULE B

—

Defined Terms

SCHEDULE 4.12

—

UCC Filings

SCHEDULE 5.3

—

Disclosure Materials

SCHEDULE 5.4

—

Subsidiaries of the Company and Ownership of Subsidiary Stock

SCHEDULE 5.5

—

Financial Statements

SCHEDULE 5.7

—

Required Approvals

SCHEDULE 5.15

—

Existing Indebtedness

SCHEDULE 5.20

—

Filings

EXHIBIT A

—

Form of Twenty-Eighth Supplemental Indenture

EXHIBIT 4.4(a)(i)

—

Form of Opinion of Special Counsel for the Company

EXHIBIT 4.4(a)(ii)

—

Form of Opinion of Local Counsel for the Company

EXHIBIT 4.4(a)(iii)

—

Form of Opinion of General Counsel for the Company

EXHIBIT 4.4(b)  

—

Form of Opinion of Special Counsel for the Purchasers

 

 

-iii-



 
 



--------------------------------------------------------------------------------

 

NORTHWESTERN CORPORATION

3010 WEST 69TH STREET

SIOUX FALLS, SOUTH DAKOTA 57108

 

FIRST MORTGAGE BONDS, 5.71% SERIES DUE OCTOBER 15, 2039

 

 

September 30, 2009

 

TO EACH OF THE PURCHASERS LISTED IN

 

SCHEDULE A HERETO:

Ladies and Gentlemen:

NorthWestern Corporation (formerly known as NorthWestern Public Service
Company), a corporation organized and existing under the laws of the State of
Delaware (the “Company”), agrees with each of the purchasers whose names appear
at the end hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as
follows:

SECTION 1.

DESCRIPTION OF BONDS.

The Company will authorize the issue and sale of $55,000,000 aggregate principal
amount of its First Mortgage Bonds, 5.71% Series due October 15, 2039 (the
“Bonds”). The Bonds will be issued under and secured by a Mortgage and Deed of
Trust dated as of October 1, 1945 (the “Original Indenture”) by and among the
Company (as successor to NorthWestern Energy, L.L.C., in turn successor to The
Montana Power Company) and the Bank of New York Mellon (formerly The Bank of New
York) (as successor to Guaranty Trust Company of New York), as corporate trustee
(hereinafter called the “Corporate Trustee”), Ming Ryan (as indirect successor
to Arthur E. Burke), (Ming Ryan being hereinafter sometimes called the
“Co-Trustee”;and the Corporate Trustee and the Co-Trustee being hereinafter
together sometimes called the “Trustees”), which Original Indenture was executed
and delivered to secure the payment of Bonds issued or to be issued under and in
accordance with the provisions of the Original Indenture pursuant to the
Twenty-Eighth Supplemental Indenture (the “Twenty-Eighth Supplemental
Indenture”, the Original Indenture together with all supplements and amendments
thereto, including the Twenty-Eighth Supplemental Indenture being hereinafter
collectively referred to as the “Indenture”) which Twenty-Eighth Supplemental
Indenture will be substantially in the form attached hereto as Exhibit A, with
such changes therein, if any, as shall be approved by the Purchasers and the
Company. Certain capitalized and other terms used in this Agreement are defined
in Schedule B; and references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.

 



 

 

 



 

 



--------------------------------------------------------------------------------

SECTION 2.

SALE AND PURCHASE OF BONDS.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Bonds in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

SECTION 3.

CLOSING.

The execution and delivery of the Agreement will occur at the offices of Chapman
and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 on September 30,
2009 (the “Execution Date”).

The sale and purchase of the Bonds to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe, Chicago, IL, at
10:00 a.m., Chicago time, at a closing (the “Closing”) on October 15, 2009 or
such other Business Day thereafter on or prior to October 31, 2009, as may be
agreed upon by the Company and the Purchasers. At the Closing the Company will
deliver to each Purchaser the Bonds to be purchased by such Purchaser in the
form of a single Bond (or such greater number of Bonds in denominations of at
least $1,000 as such Purchaser may request) dated the date of the Closing,
authenticated by the Trustee and registered in such Purchaser’s name (or in the
name of its nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number 153910224325 at US Bank N.A., 800 Nicollet Mall,
Minneapolis, MN 55402, ABA: 123000848, Account Name - NorthWestern Corporation
General Account. If at the Closing the Company shall fail to tender such Bonds
to any Purchaser as provided above in this Section 3, or any of the conditions
specified inSection 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.

SECTION 4.

CONDITIONS TO CLOSING.

Each Purchaser’s obligation to execute and deliver this Agreement on the
Execution Date and to purchase and pay for the Bonds to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or at the Execution Date and/or the Closing,
as the case may be, of the following conditions:

Section 4.1.     Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made on the
Execution Date and at the time of the Closing.

 



 

 

-2-



 

 



--------------------------------------------------------------------------------

Section 4.2.     Performance; No Default.The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or on the Execution Date and at
the Closing and after giving effect to the issue and sale of the Bonds (and the
application of the proceeds thereof as contemplated by Section 5.14) no Default
or Event of Default shall have occurred and be continuing.

Section 4.3.     Compliance Certificates. The Company shall have performed and
complied with all agreements and conditions contained in the Indenture which are
required to be performed or complied with by the Company for the issuance of the
Bonds. In addition the Company shall have delivered the following certificates:

(a)     Officer’s Certificates. The Company shall have delivered to such
Purchaser (i) an Officer’s Certificate certifying that the conditions specified
in Section 4 have been fulfilled and (ii) an Officer’s Certificate regarding no
Event of Default pursuant to Section 28(2) of the Indenture, in each case, dated
the date of the Closing.

(b)     Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Bonds and this Agreement.

Section 4.4.     Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) (i) from Leonard, Street and Deinard, counsel for the Company
(which may be in-house counsel for the Company), (ii) from local Montana counsel
for the Company, and (iii) from general counsel for the Company covering the
matters set forth in Exhibits 4.4(a)(i), 4.4(a)(ii) and 4.4(a)(iii),
respectively, and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinions to the
Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special counsel
in connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.

Section 4.5.     Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Bonds shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact regarding the Company and its
Subsidiaries as such Purchaser may reasonably specify to enable such Purchaser
to determine whether such purchase is so permitted.

 



 

 

-3-



 

 



--------------------------------------------------------------------------------

Section 4.6.     Sale of Other Bonds. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Bonds to be purchased by it at the Closing as specified in
Schedule A.

Section 4.7.     Payment of Special Counsel Fees. Without limiting the
provisions of Section 9, the Company shall have paid on or before the date of
the Closing the reasonable fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to the date of the Closing, as the case may be.

Section 4.8.     Private Placement Number. On or before the date of the Closing,
a Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Bonds.

Section 4.9.     Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

Section 4.10.     Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Bonds is to be deposited.

Section 4.11.     Commission Approval. On or before the date of the Closing, the
Company shall have delivered reasonably satisfactory evidence to the Purchasers
and their special counsel that the Company previously received the required
regulatory approvals described in Schedule 5.7. authorizing the issue and sale
of the Bonds, and said orders remain in full force and effect as of the date of
Closing.

Section 4.12.     UCC Financing Statements. On or before the date of the
Closing, the UCC Financing Statements shall have been duly filed or recorded by
any debtor party in such manner and in such places as is described in
Schedule 4.12 (the “Collateral Filings”) and no other UCC Financing Statements
or instruments shall be required to be filed to perfect the security interests
and Liens of the Trustee in the Mortgaged Property created by or pursuant to the
Indenture that can be perfected by filing a UCC Financing Statement under the
UCC.

Section 4.13.     Compliance with Indenture. On or before the date of the
Closing, the Company shall have performed and complied with all agreements and
conditions contained in the Indenture which are required to be performed or
complied with by the Company for the issuance of the Bonds.

Section 4.14.     Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special

 

 

-4-



 

 



--------------------------------------------------------------------------------

counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser, on the Execution Date and
the date of the Closing, that:

Section 5.1.     Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Financing Agreements and to
perform the provisions hereof and thereof.

Section 5.2.     Authorization, Etc. The Financing Agreements have been duly
authorized by all necessary corporate action on the part of the Company, and the
Financing Agreements constitute, and upon execution and delivery thereof by the
Company and authentication by the Trustee, each Bond will constitute, a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3.     Disclosure. This Agreement and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in
Schedule 5.3, and the financial statements listed in Schedule 5.5 (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to each Purchaser prior to September 3, 2009 being referred
to, collectively, as the “Disclosure Documents”), taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Without limiting the foregoing, the
Disclosure Documents fairly describe, in all material respects, the general
nature of the business and principal properties of the Company and its
Subsidiaries. Except as disclosed in the Disclosure Documents, since
December 31, 2008,there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.

 



 

 

-5-



 

 



--------------------------------------------------------------------------------

Section 5.4.     Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary, (ii) of
the Company’s Affiliates, other than Subsidiaries, and (iii) of the Company’s
directors and senior officers.

(b)     All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).

(c)     Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

(d)     No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 or Schedule 5.15 and customary limitations
imposed by corporate law or similar statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5.     Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

Section 5.6.     Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of the Financing Agreements will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien (other than the continuing Lien of the
Indenture) in respect of any property of the Company or any Subsidiary under,
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease,

 



 

 

-6-



 

 



--------------------------------------------------------------------------------

corporate charter or by-laws, or any other agreement or instrument to which the
Company or any Subsidiary is bound or by which the Company or any Subsidiary or
any of their respective properties may be bound or affected, (b) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or any Subsidiary or (c) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary.

Section 5.7.     Governmental Authorizations, Etc. No consent, approval,
authorization, or order of, or filing with, or declaration with, any
Governmental Authority or body or any court is required for the consummation of
the transactions contemplated by the Financing Agreements in connection with the
issuance and sale of the Bonds by the Company except for filings with or the
orders of the Federal Energy Regulatory Commission (“FERC”) and the Montana
Public Service Commission, which approvals have, as described on Schedule 5.7,
previously been obtained. The issuance and sale of the Bonds has been authorized
by order of the FERC, and by order of the Montana Public Service Commission,
which orders are in full force and effect.

Section 5.8.     Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b)     Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 5.9.     Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate. The Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2000.

 

 

-7-



 

 



--------------------------------------------------------------------------------

Section 5.10.     Title to Property; Leases. The Company has good and marketable
fee simple title to all properties owned by it which are subject to the
Indenture, subject only (a) to the Lien of the Indenture, (b) to Excepted
Encumbrances (as defined in the Indenture) and (c) to minor exceptions and
defects which do not, in the aggregate, materially interfere with the use by the
Company of such properties for the purposes for which they are held, materially
detract from the value of said properties or in any material way impair the
security afforded by the Indenture. Such properties constitute and comprise
substantially all of the utility properties directly owned by the Company in the
States of Montana and Wyoming. For the avoidance of doubt, due to the release of
the Company's ownership interest in the Colstrip Unit 4 coal-fired generating
plant from the Lien of the Indenture in 1985 in connection with a sale/leaseback
transaction, until such time as the trust which currently holds title to such
portion of the Colstrip Unit 4 coal-fired generating plant is dissolved, such
interest in Colstrip Unit 4 is not subject to the Lien of the Indenture. All
leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.

Section 5.11.     Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.

(b)     To the best knowledge of the Company, no product of the Company or any
of its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.

(c)     To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by the Company or any of its Subsidiaries.

Section 5.12.     Compliance with ERISA. (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

(b)     The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most

 

 

-8-



 

 



--------------------------------------------------------------------------------

recent actuarial valuation report, did not exceed the aggregate current value of
the assets of such Plan allocable to such benefit liabilities by more than
$150,000,000 in the aggregate for all Plans. The term “benefit liabilities” has
the meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c)     The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d)     The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not more than $40,000,000.

(e)     The execution and delivery of this Agreement and the issuance and sale
of the Bonds hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Bonds to be purchased by such Purchaser.

Section 5.13.     Private Offering by the Company; Qualification of Indenture.
(a) Neither the Company nor anyone acting on its behalf has offered the Bonds or
any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
person other than the Purchasers and not more than 50 other Institutional
Investors, each of which has been offered the Bonds at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Bonds to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

(b)     Neither the execution and delivery of the Financing Agreements nor the
consummation of the transactions contemplated thereby, including the issuance
and sale of the Bonds , will require the qualification of the Indenture under
the Trust Indenture Act of 1939, as amended.

Section 5.14.     Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Bonds to provide additional financing for the
Mill Creek generation project and make capital investments in the Company’s
state-regulated transmission and distribution networks. No part of the proceeds
from the sale of the Bonds hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR

 

 

-9-



 

 



--------------------------------------------------------------------------------

224) or to involve any broker or dealer in a violation of Regulation T of said
Board (12 CFR 220). Margin stock does not constitute more than 5% of the value
of the consolidated assets of the Company and its Subsidiaries and the Company
does not have any present intention that margin stock will constitute more than
5% of the value of such assets. As used in this Section, the terms “margin
stock” and “purpose of buying or carrying” shall have the meanings assigned to
them in said Regulation U.

Section 5.15.     Existing Indebtedness; Future Liens. (a) Schedule 5.15 sets
forth a complete and correct list of all outstanding Indebtedness of the Company
and its Subsidiaries as of June 30, 2009 (including a description of the
obligors and obligees, principal amount outstanding and collateral therefor, if
any, and Guaranty thereof, if any), since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries. Neither the
Company nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
the Company or such Subsidiary and no event or condition exists with respect to
any Indebtedness of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.

(b)     Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien.

(c)     Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.

Section 5.16.     Foreign Assets Control Regulations, Etc. (a) Neither the sale
of the Bonds by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

(b)     Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person. The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.

(c)     No part of the proceeds from the sale of the Bonds hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in

 

 

-10-



 

 



--------------------------------------------------------------------------------

order to obtain, retain or direct business or obtain any improper advantage, in
violation of the United States Foreign Corrupt Practices Act of 1977, as
amended, assuming in all cases that such Act applies to the Company.

Section 5.17.     Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, or the ICC
Termination Act of 1995, as amended.

Section 5.18.     Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

(b)     Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(c)     Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and

(d)     All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.

Section 5.19.     Lien of Indenture. The Indenture constitutes a valid and
enforceable first mortgage lien for the equal and proportionate security of the
mortgage bonds issued or to be issued thereunder, upon substantially all of the
physical properties of the Company (other than the Excepted Encumbrances) which
are specifically described therein as subject to the Lien thereof and which are
used or useful in the conduct of the Company’s utility business in Montana and
Wyoming, free from all prior Liens, charges or encumbrances, other than
(a) Permitted Liens (as defined in the Indenture); and (b) in the case of
property acquired after the date of the original execution and delivery of the
Indenture, vendors’ Liens, purchase money mortgages and any other Liens thereon
at the time of acquisition thereof, except to the extent that enforceability of
such Lien may be limited by the effect that the law of the jurisdictions in
which the physical properties covered thereby are located may have upon the
remedies provided in the Indenture. Such limitations, however, do not make the
remedies afforded inadequate for the realization of the material benefits of the
security provided by the Indenture; provided that (x) enforceability of such
Lien may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights, and (y) the
availability of specific performance, injunctive relief, or other equitable
remedies is subject to the discretion of the court

 

 

-11-



 

 



--------------------------------------------------------------------------------

before which any proceeding therefor may be brought. The after-acquired property
clause in the Indenture subjects to the Lien thereof all after-acquired utility
property of the Company’s utility business in Montana and Wyoming as provided
therein (except such after-acquired property as may be deemed to be Excepted
Property or is otherwise expressly excepted from the Lien of the Indenture).

Section 5.20.     Filings. Except for those filings described in Schedule 5.20,
no filing or recording of the Twenty-Eighth Supplemental Indenture is necessary
to perfect the Lien of the Indenture upon the properties now owned by the
Company and intended to be subject thereto or to extend such lien for the
benefit of the Bonds to be issued thereunder; no re-recording or refiling of the
Indenture or any other instruments or documents (except for periodic filings
which extend the effectiveness of financing statements) is required to preserve
and protect the Lien of the Indenture. Under the present laws of the states in
which the property intended to be subject to the Lien of the Indenture is
located, no further supplemental indentures or other instruments or documents
are required to be executed, filed and/or recorded to extend the Lien of the
Indenture to after-acquired property.

SECTION 6.

REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.     Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Bonds for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser severally represents
that it and each party referenced in the preceding sentence on whose account
Bonds are purchased by such Purchaser is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act. Each Purchaser
understands that the Bonds have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Bonds and that a
legend will be placed on the Bonds reflecting these circumstances.

Section 6.2.     Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Bonds to be purchased by such Purchaser hereunder:

(a)     the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as

 

 

-12-



 

 



--------------------------------------------------------------------------------

defined in PTE 95-60) or by the same employee organization in the general
account do not exceed 10% of the total reserves and liabilities of the general
account (exclusive of separate account liabilities) plus surplus as set forth in
the NAIC Annual Statement filed with such Purchaser’s state of domicile; or

(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d)     the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

(e)     the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)     the Source is a governmental plan; or

 

 

-13-



 

 



--------------------------------------------------------------------------------

(g)     the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)     the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7.

INFORMATION AS TO COMPANY.

Section 7.1.     Financial and Business Information. The Company shall deliver
to each holder of Bonds that is an Institutional Investor:

(a)     Quarterly Statements — within 60 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof) after the end
of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of,

(i)     a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and

(ii)     consolidated statements of income, changes in stockholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
thisSection 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at: http//www.northwesternenergy.com) and shall have
given each Purchaser prompt notice of such availability on EDGAR and on its home
page in connection with each delivery (such availability and notice thereof
being referred to as “Electronic Delivery”);

 

-14-



 

 



--------------------------------------------------------------------------------

(b)     Annual Statements — within 105 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of

(i)     a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and

(ii)     consolidated statements of income, changes in stockholders’ equity and
cash flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Form 10-K
for such fiscal year (together with the Company’s annual report to stockholders,
if any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC, shall be
deemed to satisfy the requirements of this Section 7.1(b), provided, further,
that the Company shall be deemed to have made such delivery of such Form 10-K if
it shall have timely made Electronic Delivery thereof;

(c)     SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC and of all press
releases and other statements made available generally by the Company or any
Subsidiary to the public concerning developments that are Material; provided
that the Company shall be deemed to have made such delivery of such materials in
clauses (i) and (ii) of this Section 7.1(c) if it shall have timely made
Electronic Delivery thereof (to the extent delivery in such manner is
available).

(d)     Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action

 



 

-15-



 

 



--------------------------------------------------------------------------------

with respect to a claimed default, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(e)     ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i)     with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii)     the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multi-employer
Plan that such action has been taken by the PBGC with respect to such
Multi-employer Plan; or

(iii)     any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

(f)     Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

(g)     Supplemental Indentures — promptly, and in any event within five days
after the execution and delivery thereof, a copy of any indenture supplemental
to the Indenture that the Company from time to time may hereafter execute and
deliver; and

(h)     Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Bonds as from time to time may be reasonably requested by any such
holder of Bonds.

 

-16-



 

 



--------------------------------------------------------------------------------

Section 7.2.     Officer’s Certificate. Each set of financial statements
delivered to a holder of Bonds pursuant to Section 7.1(b) shall be accompanied
by a certificate of a Senior Financial Officer setting forth (which, in the case
of Electronic Delivery of any such financial statements, shall be by separate
concurrent delivery of such certificate to each holder of Bonds):

Event of Default — a statement that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.

Section 7.3.     Visitation. The Company shall permit the representatives of
each holder of Bonds that is an Institutional Investor:

(a)     No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

(b)     Default — if a Default or Event of Default then exists, at the expense
of the Company to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

SECTION 8.

COVENANTS.

(a)     The Company shall file the Twenty-Eighth Supplemental Indenture in a
timely manner in all locations necessary in Montana and Wyoming and, in any
event, the Company shall use commercially reasonable best efforts to file such
Twenty-Eighth Supplemental Indenture within 60 days of the date of Closing.

 



 

-17-



 

 



--------------------------------------------------------------------------------

(b)     The Company will not and will not permit any Affiliate to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Bonds except (a) upon the payment or prepayment of the Bonds in
accordance with the terms of the Twenty-Eighth Supplemental Indenture and the
Bonds or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Bonds at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days. If the holders
of more than 10% of the principal amount of the Bonds then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Bonds of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 5 Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Bonds acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Bonds pursuant to
any provision of the Twenty-Eighth Supplemental Indenture or this Section 8(b)
and no Bonds may be issued in substitution or exchange for any such Bonds.

SECTION 9.

EXPENSES, ETC.

Section 9.1.     Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Bond in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of any Financing Agreement (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under any Financing Agreement or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with any Financing Agreement, or by reason of being a holder of any
Bond, (b) the costs and expenses, including financial advisors’ fees, incurred
in connection with the insolvency or bankruptcy of the Company or any Subsidiary
or in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Bonds and (c) the costs and expenses incurred in
connection with the initial filing of any Financing Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $3,000. The Company will pay,
and will save each Purchaser and each other holder of a Bond harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Bonds).

Section 9.2.     Survival. The obligations of the Company under this Section 9
will survive the payment or transfer of any Bond, the enforcement, amendment or
waiver of any provision of this Agreement or the Bonds, and the termination of
this Agreement and the discharge of the Indenture.

 

 

-18-



 

 



--------------------------------------------------------------------------------

SECTION 10.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Bonds, the purchase or transfer by any
Purchaser of any Bond or portion thereof or interest therein and the payment of
any Bond, and may be relied upon by any subsequent holder of a Bond, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Bond. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, the Financing Agreements embody
the entire agreement and understanding between each Purchaser and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.

SECTION 11.

AMENDMENTS AND WAIVERS.

Any term of this Agreement may be amended and the observance of any term hereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
the holders of more than 50% in principal amount of the Bonds at the time
outstanding. Any amendment or waiver effected in accordance with this Section 11
shall be binding upon each holder of any Bond at the time outstanding, each
future holder of any Bond and the Company. Bonds directly or indirectly held by
the Company or any Affiliate of the Company shall not be deemed outstanding for
purposes of determining whether any amendment or waiver has been effected in
accordance with this Section 11.

SECTION 12.

NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i)     if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii)     if to any other holder of any Bond, to such holder at such address as
such other holder shall have specified to the Company in writing,

(iii)     if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer, or at such other address as
the Company shall have specified to the holder of each Bond in writing; or

 



 

-19-



 

 



--------------------------------------------------------------------------------

(iv)     if to the Trustees, to the Corporate Trustee at 101 Barclay Street,
Floor 8 West, New York, New York 10286 or at such other address as the Trustee
shall have specified to the Company and each other party hereto in writing.

Notices under this Section 12 will be deemed given only when actually received.

SECTION 13.

INDEMNIFICATION.

The Company hereby agrees to indemnify and hold the Purchasers harmless from,
against and in respect of any and all loss, liability and expense (including
reasonable attorneys’ fees) arising from any misrepresentation or nonfulfillment
of any undertaking on the part of the Company under this Agreement, or from any
misrepresentation in, or omission from, this Agreement or any other instrument
given, or to be given, to the Purchasers pursuant to this Agreement. The
indemnification obligations of the Company under this Section 13 shall survive
the execution and delivery of this Agreement, the delivery of the Bonds to the
Purchasers and the consummation of the transactions contemplated herein.

SECTION 14.

MISCELLANEOUS.

Section 14.1.     Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Bond) whether so expressed or
not.

Section 14.2.     Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.

Section 14.3.     Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 14.4.     Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 



 

-20-



 

 



--------------------------------------------------------------------------------

Section 14.5.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 14.6.     Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 14.7.     Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Bonds. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b)     The Company consents to process being served by or on behalf of any
holder of Bonds in any suit, action or proceeding of the nature referred to in
Section 14.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 12 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c)     Nothing in this Section 14.7 shall affect the right of any holder of a
Bond to serve process in any manner permitted by law, or limit any right that
the holders of any of the Bonds may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(d)     THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON
OR WITH RESPECT TO THIS AGREEMENT, THE BONDS OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

 

* * * * *

 



 

-21-



 

 



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours,

 

NORTHWESTERN CORPORATION

 

 

 

By

/s/Brian B. Bird  

Name: Brian B. Bird Title: Vice President, Chief Financial Officer and Treasurer

 



 

-22-



 

 



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

COUNTRY LIFE INSURANCE COMPANY

COUNTRY MUTUAL INSURANCE COMPANY

 

 

 

By

/s/John Jacobs  

Name: John Jacobs Its: Director – Fixed Income

 

 

--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

CANADA LIFE INSURANCE COMPANY OF AMERICA

 

 

 

 

By

/s/James Lowery  

Name: James Lowery Its: AVP, Investments

 

 

 

By

/s/Tad Anderson  

Name: Tad Anderson Its: AVP, Investments

 

 

--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

JOHN HANCOCK LIFE INSURANCE COMPANY

 

 

 

By

/s/Gavin R. Danaher  

Name: Gavin R. Danaher Its: Director

 

 

JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY

 

 

 

By

 /s/Gavin R. Danaher  

Name: Gavin R. Danaher Its: Authorized Signatory

 

 

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)

 

 

 

By

/s/Gavin R. Danaher  

Name: Gavin R. Danaher Its: Authorized Signatory

 

 

 

 